Title: Bernard Peyton to Thomas Jefferson, 10 March 1817
From: Peyton, Bernard
To: Jefferson, Thomas


          
            Dear Sir,
            Richmond
10th: March "17
          
          I had the pleasure to receive your esteemed favor of the 5th current, this morning, enclosing one to Colo Randolph—upon enquiry I find from the time he left here, he must have reached Monticello the day after the date of your letter, I will therefore preserve this communication until I receive your farther instruction.—
          I have a particular friend and companion about to set out on a Tour of Europe for his improvement, who is anxious to obtain some letters of introduction to persons in the different parts of it, which he contemplates visiting, &. knowing no person who can confer this favor with so much effect as yourself, I take the liberty to solicit it, in his, and my own name—I feel great reluctance at doing this, knowing as I do the excessive labour, and inconvenience you are exposed too, by the frequency of such applications—I trust tho’ you will pardon me, and attribute it to my great regard for this young Gentleman, & my anxiety that every facility should be afforded him in this laudable persuit, convinced as I am, that he will one day become an ornament to his native state—   I alude to Mr William C. Preston, son to Genl Francis Preston of Washington County Va—he is now in his twenty-fourth year & is universally considered a young man of most extraordinary acquirement & promise, his probity I can vouch for—
          Should this request be not inconsistent with any resolution you may have made, I shall feel extremely obliged by your compliance—be so good in that event, as to forward them under cover to me at your convenience.—
          
            Very respectfully sir Your Obd: Hub: Sert:
            Bernard Peyton
          
        